Citation Nr: 1619996	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating higher than 10 percent for Wolfe-Parkinson-White (WPW) syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from August 1966 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which continued an assigned 10 percent rating for the Veteran's WPW syndrome.  Jurisdiction of the matter was subsequently transferred to the RO in Indianapolis, Indiana.

The Veteran testified at an RO hearing in October 2010.  A copy of the hearing transcript is of record.  The Board later remanded the claim in November 2013 for additional development.  That development has been completed, and the case returns to the Board for further review.

In the November 2013 remand, the Board noted that the Veteran sought to reopen his previously denied claim for service connection for diabetes mellitus and associated conditions due to Agent Orange exposure.  A review of the record does not show that any further action has been taken on this matter, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Prior to January 23, 2014, WPW syndrome was not manifested by a workload of less than 7 METs, cardiac hypertrophy or dilatation, or left ventricular dysfunction with an ejection fraction of 50 percent or less.  From January 23, 2014, cardiac hypertrophy was demonstrated on electrocardiogram.



CONCLUSION OF LAW

Prior to January 23, 2014, the criteria for a rating higher than 10 percent for WPW syndrome have not been met.  From January 23, 2014, the criteria for a 30 percent rating have been met.  38 C.F.R. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.14, 4.104, Diagnostic Code 7011 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

A.  Applicable Laws

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran's WPW syndrome is currently assigned a 10 percent rating under Diagnostic Code (DC) 7099-7011.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.

For clarification purposes, WPW syndrome is the association of paroxysmal tachycardia or atrial fibrillation with preexcitation, and the term is sometimes used synonymously with preexcitation.  See Dorland's Illustrated Medical Dictionary 1877 (31st ed. 2007).  Preexcitation is premature activation of a portion of the ventricles.  Id. at 1531.  Paroxysmal tachycardia is attacks of tachycardia (excessive rapidity in the action of the heart) having sudden onset and cessation.  Id. at 1890.  Atrial fibrillation is a condition manifested by a totally irregular, often rapid ventricular rate.  Id. at 708.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

DC 7011 refers to ventricular arrhythmias (sustained).  A 10 percent rating is assigned for when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent; or with an automatic implantable Cardioverter-Defibrillator (AICD) in place.  38 C.F.R. § 4.104.

DC 7010 addresses supraventricular arrhythmias, and provides a higher 30 percent rating when four or more episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia are documented by electrocardiogram or Holter monitor.  Id.

In addition to his service-connected WPW syndrome, the Veteran also has a diagnosis of coronary artery disease, which is not service-connected.  The use of manifestations not resulting from service-connected disease in establishing the service-connected evaluation is to be avoided.  38 C.F.R. § 4.14.  However, when it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

B.  Evidence and Analysis

As noted above, the rating criteria include the results of METs testing, which is measured based on the level of activity which elicits symptoms of dyspnea, fatigue, angina, dizziness, or syncope.  A January 2014 VA examiner stated that the Veteran's symptoms of fatigue, shortness of breath, and angina were associated with his ischemic heart disease, rather than his service-connected WPW syndrome.  She further stated that there were no symptoms of WPW syndrome following the ablative procedure the Veteran underwent in 2008 (incorrectly stated as "2007" by the examiner).

Similarly, the Veteran testified during his October 2010 RO hearing that he experienced dizziness.  He also reported dizziness in VA records from March 2011.  However, he denied any palpitations, chest pain, or shortness of breath, and examination revealed normal heart rate and rhythm.  Following normal findings from a 24 hour Holter monitoring period in April 2011, the Veteran's dizziness was determined in September 2011 to most likely be vestibular in nature.

The record contains no other competent medical opinion to refute these findings, or to otherwise attribute the Veteran's current symptoms of fatigue, shortness of breath, angina, or dizziness to his WPW syndrome.  The Board has considered the Veteran's own statements to that effect, but he has not demonstrated the necessary medical knowledge or expertise to show he is capable of medically establishing a link between his symptoms and his service-connected condition.

The rating criteria also allow for a higher rating when there is left ventricle dysfunction with an ejection fraction of 50 percent or less.  Throughout the appeal period, however, the Veteran's ejection fraction has been greater than 50 percent, including 58 percent in January 2008, 60 percent in March 2008, and 71 percent during the January 2014 VA examination.

Higher ratings may also be assigned when there is acute or chronic congestive heart failure.  However, VA records from October 2008 and a VA examination from February 2010 specifically noted the absence of congestive heart failure, and there is no specific finding of the condition at any point during the appeal period.

Finally, a higher 30 percent rating is warranted with evidence of cardiac hypertrophy on electrocardiogram, echocardiogram, or x-ray.  The January 2014 VA examiner specifically noted the presence of cardiac hypertrophy on echocardiogram.  Unlike the Veteran's symptoms of fatigue, shortness of breath, and angina, there is no specific finding by the examiner as to whether this hypertrophy is attributable to the Veteran's service-connected WPW syndrome or his nonservice-connected coronary artery disease.  Therefore, resolving reasonable doubt in the Veteran's favor, it is attributable to his service-connected condition.  

However, the 30 percent rating for cardiac hypertrophy is effective only from January 23, 2014, the date of the VA examination when it was first identified.  Such hypertrophy was not present earlier in the appeal period.  X-rays from October 2008 and February 2010 both showed the heart to be normal size.

Finally, the Board has considered a rating under DC 7010, but the evidence does not reflect four or more episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram or Holter monitor.

C.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected WPW syndrome that would render the schedular criteria inadequate.  As discussed above, the Veteran's symptoms are contemplated in the assigned schedular ratings, though many of his symptoms (fatigue, shortness of breath, angina) were attributed to a nonservice-connected condition.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected WPW syndrome that are unusual or different from those contemplated by the schedular criteria.

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's service-connected disability on appeal are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a March 2008 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency at any point during the adjudication of his claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA treatment records and Social Security Administration (SSA) records have been obtained and associated with the claims file.  He was also provided with VA examinations which contain descriptions of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating his WPW syndrome.

In light of the above development, the Board's prior remand directives have been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).


ORDER

Prior to January 23, 2014, a rating higher than 10 percent for Wolfe-Parkinson-White syndrome is denied; from January 23, 2014, a 30 percent rating is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


